Citation Nr: 1602585	
Decision Date: 01/28/16    Archive Date: 02/05/16

DOCKET NO.  10-00 500	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke VA

THE ISSUES

1.  Entitlement to an initial compensable rating prior to February 1, 2011 and in excess of 10 percent from February 1, 2011 for scar right forearm wrist, hand (one continuous) status post right hand thenar eminence degloving injury requiring contralateral radial forearm flap.

2.  Entitlement to an initial compensable rating prior to February 1, 2011 and in excess of 10 percent from February 1, 2011 for degenerative disc disease (DDD) with intervertebral disc syndrome of the cervical spine.

3.  Entitlement to an initial evaluation in excess of 10 percent for chronic right wrist strain.

4.  Entitlement to an initial compensable rating for scar right thigh status post skin graft.

5.  Entitlement to an initial compensable rating of the left forearm, wrist, and hand, status post left upper extremity injury.

6.  Entitlement to service connection for a left hand disability (claimed as limited motion of the left hand).

7.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active service from December 1983 to June 1996 and from June 2004 to February 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 and April 2015 rating decisions of the Roanoke VA, Department of Veterans Affairs (VA) Regional Office (RO).

An April 2015 rating decision granted service connection for radial and median nerve neuritis, right hand; right hand status post laceration with residual sprain and thumb ankylosis; and medial nerve neuritis.  This is a full grant of benefits on appeal; therefore these issues are no longer on appeal.  

The April 2015 rating decision also assigned a 10 percent rating for scar, right forearm, wrist, hand (one continuous), status post right hand thenar eminence degloving injury requiring contralateral radial forearm flap, effective February 1, 2011 and a 10 percent rating for DDD with intervertebral disc syndrome, cervical spine, effective February 1, 2011.  This is not a full grant of benefits and is properly on appeal.  

The Board has reviewed the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) e-folders.

The issues on appeal (other than service connection for a left hand disability which is granted below) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record reflects that the Veteran has a left hand disability that is either etiologically related to active service or proximately due to or the result of his service-connected DDD with intervertebral disc syndrome of the cervical spine.


CONCLUSION OF LAW

The criteria for service connection for a left hand disability, to include as secondary to the service-connected DDD with intervertebral disc syndrome of the cervical spine, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that he suffers from a left hand disability due to his service-connected disabilities.  

To establish service connection for a claimed disability, the evidence must demonstrate that a disease or injury resulting in current disability was incurred during active service or, if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2015). 

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310(a) (2015).  Similarly, any increase in severity of a nonservice- connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  

Lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The service treatment records (STRs) show an injury to the left upper extremity during an ejection from an airplane sustaining lacerations of the left upper extremity on September 20, 2004.  The STRs reflect that he had limitation of motion of the left hand.  A July 27, 2006 Physical Evaluation Board (PEB) examination reflects normal strength and range of motion of the left hand.

An April 2008 QTC examiner found normal range of motion of the thumb and all fingers.  The neurological examination was also normal.  The QTC examiner concluded there was no pathology with which to render a diagnosis.

When considering the claimed condition of the left hand neurologic deficits and limited motion, the February 2011 VA examiner, in part, diagnosed the Veteran with left hand neurologic deficit caused by his service-connected cervical spine condition.  The February 2011 examiner also noted that x-rays were normal, but that he had soft tissue surgical clips in the left forearm (from skin grafting).

It appears that the April 2015 rating decision did not consider range of motion when granting service connection and assigning a 10 percent rating for medial nerve neuritis of the left hand (claimed as fingers partial numbness) effective February 1, 2011.  To the extent the limited motion of the left hand injury is separate and distinct disability from the service-connected "medial neuritis of the left hand" and the service-connected "left forearm, wrist, and hand, status post left upper extremity injury," service connection is granted in light of the diagnosis and nexus provided by the 2011 VA examiner.



ORDER

Service connection for a left hand disability (claimed as limited motion of the left hand) is granted.



REMAND

With regard to his claims for a higher rating for scars, the representative essentially asserts that the VA examinations are inadequate.  He stated that there was a discrepancy with how the two different VA examiners provided measurements for the same scars.  For example, the April 2008 examiner described the scars as "one continuous" scar and the February 2011 examiner clearly measured all the scars differently and came to a different total area of the body affected.  (See May 2015 Statement of Accredited Representative).  There were four upper extremity scars measured in the first examination and only three measured in the second examination.  The representative also stated that there was no indication that the claims file was reviewed.  The RO/AMC should afford the Veteran another VA examination to determine severity and reconcile the different findings with regard to number and size of the scars.

Additionally, pursuant to VAOPGCPREC 7-2003 (see 69 Fed. Reg. 25179 (2004)) where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the appellant normally applies, absent Congressional intent to the contrary.  Diagnostic Code 7804 (2015).  This version of Diagnostic Code 7804 became effective on October 23, 2008, and although it was briefly discussed in the, November 2009 Statement of the Case, the RO/AMC did not discuss it in the April 2015 Supplemental Statement of the Case (SSOC) or April 2015 rating decision after a new VA examination was obtained, which was the basis for providing a compensable rating.  In other words, the RO did not appear to apply the new and old regulations when determining a rating based on the February 2011 VA examination.  Because the Veteran disagreed with the initial ratings assigned in a July 2008 rating decision, however, the appeal period began with his original claim for benefits, submitted within a year of separation from active military service.  His appeal period began on March 1, 2007, the day after discharge from active military service.  To avoid unfair prejudice to the Veteran, the prior version of Diagnostic Code 7804 must be considered for all evidence during the entire appeal period.

With regard to his claim for a higher rating for DDD with intervertebral disc syndrome of the cervical spine, the representative asserts that the VA examinations are inadequate.  The Board finds a more recent and detailed examination would be helpful in rating his cervical back disability.  Specifically, the February 2011 VA examiner noted that the Veteran's back disability progressed to degenerative disc disease of the cervical spine with intervertebral disc syndrome, but does not address whether the he has any incapacitating episodes or frequency thereof.  On remand, the RO/AMC must obtain an adequate examination.

With regard to his right wrist strain, the April 2008 examiner diagnosed the Veteran with chronic right wrist strain.  However, the February 2011 VA examiner diagnosed the Veteran with right wrist strain with degenerative joint disease (DJD).  The examiner stated that the Veteran had decreased range of motion and that x-rays showed changes consistent with DJD as well as surgical changes.  The RO/AOJ rated the Veteran under Diagnostic Codes 5099-5024.  It is unclear from the medical evidence whether the Veteran could warrant a higher rating under another applicable Diagnostic Code.  For example, Diagnostic Codes 5214 or 5003 (favorable or unfavorable ankylosis of the wrist or 2 or more major joints or more minor joint groups with occasional incapacitating exacerbations).  [Please note that 10 percent is the maximum rating under Diagnostic Code 5215 for range of motion of the wrist].  The RO/AMC must obtain an adequate examination of the right wrist disability.

With regard to his claim for service connection for bilateral hearing loss, the Veteran was examined in April 2008, where he was found to have no right ear hearing loss.  However, he has asserted that his hearing loss has worsened since his last examination.  (See May 2015 Statement of Accredited Representative).  Therefore, the RO/AMC must obtain another audiological examination.

The Veteran applied for and was granted vocational rehabilitation benefits in March 2008.  The RO/AMC must associate any records to the claims file on remand.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice regarding higher initial rating for scars, to include the rating criteria for scars in effect from August 30, 2002 to October 23, 2008 and after October 23, 2008.

2.  Associate any VA records with the claims file not of record.

3.  Determine whether the Veteran has a vocational rehabilitation folder.  If so, obtain the vocational rehabilitation folder and associate it with the claims file.  Efforts to obtain such records should be documented and a negative response must be provided if the records are not available.

4.  After associating any pertinent outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his service-connected scars.  The entire claims file should be made available to and be reviewed by the examiner. 

The examiner should describe the scar(s) in detail (i.e., number of scars, size of scar area, and shape) and indicate whether they are superficial, deep, unstable, or painful.  Please comment on the discrepancy of the April 2008 and February 2011 report on number and size of scars.

The examiner should comment on any limitation of motion or function caused by the scar(s).

The pertinent findings and reasons that form the basis of any opinion should be clearly set forth in the report.

5.  Schedule the Veteran for a VA audiological examination.  The claims file should be made available to the examiner and be reviewed by the examiner.

Provide an opinion as to whether it is at least as likely as not (i.e., 50% or greater probability) that any current hearing loss had its clinical onset during service or is related to an incident of service.

The examiner must acknowledge the Veteran's reports of in-service exposure to noise, as well as regarding the onset and duration of his symptoms.

Provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Schedule the Veteran a VA examination in order to ascertain the current nature and severity of his service-connected right wrist and the left forearm, wrist, and hand disabilities.  The entire claims file should be made available to and be reviewed by the examiner.  Such examination should entail a complete medical history, a thorough clinical evaluation inclusive of range of motion studies and an assessment of pain and functional loss, and any diagnostic testing deemed necessary by the examiner.  The presence or absence of any bony mass or other visible defect in the area should be noted, as well as all objective pathology relating to that mass and any corresponding limitations.  All pertinent diagnoses should then be set forth.  

In light of the previous diagnosis of DJD of the right wrist, the examiner should also discuss whether there are two or more major joints or more minor joint groups with occasional incapacitating exacerbations.  Also, whether there is favorable or unfavorable ankylosis of the wrist.

7.  The Veteran should also be afforded an orthopedic examination to determine the severity of his DDD with intervertebral disc syndrome of the cervical spine.  The claims file should be made available to the examiner and be reviewed by the examiner.

All necessary tests, including range of motion studies should be conducted.  The examiner should express the range of motion studies in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  To the extent possible, the examiner should express any functional limitation, including potential impact on employment.  

In addition, if possible, the examiner should state whether the back disability has been productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration of those episodes.

Further, the examiner should also discuss the nature and severity of any bowel or bladder impairment or neurological impairment found to be present, to include right or left-sided radiculopathy or neuropathy.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in the examination report.

8.  Finally, after completing any other development that may be warranted, readjudicate the claims on appeal.  Additionally, the RO/AMC must adjudicate the issue of a higher initial scar ratings under both versions of the rating schedule and apply whichever is more favorable to the Veteran.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


